Montgomery, J.
Appellant seeks the reversal of a judgment convicting him of an unlawful sale of intoxicating liquor, and charges error in overruling his motions (1) to quash the affidavit, (2) for a new trial and (3) in arrest of judgment.
The material parts of the affidavit are as follows: That on August 13, 1908, at Spencer county, appellant “did then and there unlawfully sell to W. E. Clark, at and for the, price of twenty-five cents, a less quantity than a quart at a time, to wit, one-half pint, of intoxicating liquor, to wit, whisky; he, said Lindsay O. Walters being then and there the owner of a drug store where said intoxicating liquor was then and there sold and purchased, and said W. E. Clark not then and there having a written prescription of a reputable, practicing' physician, and said Lindsay O. Walters not then and there receiving a written prescription of a reputable, practicing physician.”
The charge is alleged to be insufficient because the full Christian name of the purchaser is not set out, his initials only being given.
Names of persons material to a criminal charge should ordinarily be fully stated in the pleadings; and under this rule an indictment containing only the initials of the given name of a defendant has been held fatally defective. Gardner v. State (1853), 4 Ind. 632; Burton v. State (1881), 75 Ind 477.
*5471. *546The practice in this State, following the common-law rule, requires the names of third persons to be set out with reason*547able certainty. It has accordingly been held that indictments charging the sale of liquors without license, and unlawful gaming, which entirely omitted the names of purchasers or persons engaged in the alleged games, were insufficient in the absence of an averment that the names of such persons were unknown. State v. Stucky (1829), 2 Blackf. 289; State v. Jackson (1835), 4 Blackf. 49; Butler v. State (1840), 5 Blackf. 280; State v. Irvin (1840), 5 Blackf. 343; Ball v. State (1844), 7 Blackf. 242; State v. Noland (1867), 29 Ind. 212; McLaughlin v. State (1873), 45 Ind. 338; Zook v. State (1874), 47 Ind. 463; Alexander v. State (1874), 48 Ind. 394.
2. A sale necessarily includes a buyer as well as a seller, and in attempting to allege a sale the buyer should be either specifically named, or otherwise identified with reasonable certainty. Pacts must be alleged sufficient to show that an offense under the law has been committed, and fairly to apprise the accused of the charge which he is called upon to meet. The paramount fact contained-in the charge against appellant was the unlawful dispensing of intoxicating liquors. The offense could not be aggravated or mitigated by the character of the purchaser, and his name is, in a sense, of secondary importance, since this proceeding cannot affect either his personal or property rights. It is manifest from the allegations of the affidavit that there was a sale of liquor, and the purchaser is designated. The only question then is whether the designation of the purchaser as ££W. E. Clark” is sufficiently certain to apprise the accused fairly of the offense which he is called upon to answer. Appellant, as the proprietor of a drug store, could make a lawful sale of the kind and quantity of liquor described in the affidavit only upon the prescription of a physician. If the alleged sale was made upon a prescription it should be in appellant’s possession, and would be available as a defense, whether the purchaser was designated therein as W. E. Clark or by his full Christian name. We *548are not warranted in presuming from the mere charge that appellant sold liquor in violation of law, and certainly cannot assume that so many illegal sales were made about the same time to the Clark family that the identification of the purchaser as W. E. Clark would not enable the seller to make suitable preparations for his defense. If a sale was in fact made, as alleged, without license, and without a physician’s prescription, there could he no defense to present, and the transaction would he sufficiently identified to prevent any danger of a second prosecution for the same offense. We are led to the conclusion, therefore, that the failure to set out the full Christian name of the purchaser does not render the affidavit bad on motion to quash.
3. Appellant’s counsel next contend that the allegation, “he, said Lindsay O. Walters, not then and there having a license to sell intoxicating liquors in a less quantity than a quart at a time, ’ ’ is not the direct averment of a fact, and is insufficient under the rules of criminal pleading. This averment only purports to negative an exception to the statute, or to deny the existence of facts constituting a defense. The State was not required to prove this negation, but if appellant had authority to make the sale of whisky, with which he was charged, it devolved on him to produce such authority in evidence. Under the circumstances, wo are of the opinion that this allegation is sufficiently direct to resist appellant’s attack. The charge that appellant sold a half pint of whisky without license constituted a crime, and we are not required to consider appellant’s criticisms of the form and character of subsequent allegations in the affidavit. The motions to quash and in arrest of judgment were properly overruled.
4. The sale of the liquor involved in this prosecution was made by William P. Smoot, a clerk in appellant’s drug store, when appellant was absent. Counsel challenge the admissibility of evidence detailing the trans*549action with Smoot, and assert that acts done and declarations made by a clerk in the commission of a crime, in the absence of his employer, are not admissible against such employer, unless it lie shown that he consented to or had knowledge of such criminal acts. The following cases are cited in support of appellant’s contention: LaFayette, etc., R. Co. v. Ehman (1868), 30 Ind. 83; Moore v. Shields (1889), 121 Ind. 267; Belcher v. State (1890), 125 Ind. 419,
These cases come far short of sustaining the position assumed by counsel. Appellant kept whisky in stock for sale, as shown by the evidence, and, in his absence, entrusted the care and conduct of the business to Smoot. In the exercise of its police power, the State has prohibited the sale of intoxicating liquors, except under fixed restrictions. The regulations prescribed by law were designed by the legislature to subserve the public welfare. This purpose is dominant, and its attainment must not be sacrificed, although in special cases individual inconvenience and loss be sustained. Criminal intent is not an essential ingredient of the offense charged against appellant. The law prohibits all persons without license from selling liquor either directly or indirectly, and is explicit and mandatory. When appellant elected to engage in the sale of articles subject to legal restrictions, he did so at his own peril, and cannot escape responsibility for the nonobservance of such regulations, on the ground that he did not knowingly violate the law. Groff v. State (1909), 171 Ind. 547.
5. The law applicable to the question under consideration is aptly stated in Black, Intox. Liq. §370, as follows: “It is held to be no defense to an indictment against the principal that the unlawful act was done without his knowledge or consent, or without his authority, or in his absence, or even that it was done in contravention of his express and Iona fide orders. * * * The object of these statutory provisions, in effect, is to require the principal to *550see to it, at his peril, that no unlawful sales are made in his establishment. And if it savors of severity to subject him to punishment for the acts of others which he had expressly forbidden, it must be remembered that he can escape liability by selecting servants and agents who will keep within the law and obey his orders, or by abandoning a business which exposes him to such hazards.”
Overruling appellant’s objection to evidence of an alleged sale of liquor made in his absence by his clerk was not erroneous. Lehman v. District of Columbia (1902), 19 App. Cas. D. C. 217; Snider v. State (1888), 81 Ga. 753, 7 S. E. 631, 12 Am. St. 350; Noecker v. People (1879), 91 Ill. 494; State v. McConnell (1894), 90 Iowa 197, 57 N. W. 707; State v. Stewart (1850), 31 Me. 515; Carroll v. State (1885), 63 Md. 551, 3 Atl. 29; People v. Roby (1884), 52 Mich. 577, 18 N. W. 365, 50 Am. Rep. 270; People v. Longwell (1899), 120 Mich. 311, 79 N. W. 484; State v. Kittelle (1892), 110 N. C. 560, 15 S. E. 103, 28 Am. St. 698, 15 L. R. A. 694; State v. Kinney (1907), 21 S. Dak. 390, 113 N. W. 77; State v. Constatine (1906), 43 Wash. 102, 86 Pac. 384, 117 Am. St. 1043; State v. Denoon (1888), 31 W. Va. 122, 5 S. E. 315.
6. It is charged that the court erred in refusing to require witness Bays, on cross-examination, to answer the following question, and others of like substance: “Then you did induce him to violate the law in order that you might have the evidence, didn’t you?” The witness had given the facts, and admitted that he was in the employ of citizens of the community, as a detective, at the time the sale was made to Clark in his presence, and that Clark applied for the whisky in pursuance of a previous understanding between them. Manifestly no error was committed in excluding these questions, which were objectionable in form, and the substance of which had already been covered by the witness.
*5517. *550Complaint is made of the giving and refusing to give certain instructions, but no question concerning such instrue*551tions is presented, since we have before us no bill of exceptions except the original bill containing the evidence. It is well settled that the instructions in a criminal case cannot be properly incorporated in such original bill of exceptions on appeal. Curless v. State (1909), 172 Ind. 257; Williams v. State (1908), 170 Ind. 644.
The evidence, without conflict, showed that the sale of liquor was made, as charged, by appellant’s clerk, and the money therefor placed in the cash drawer. It is clear under the law, as heretofore declared, that the verdict was fully sustained by the evidence.
No error appearing, the judgment is affirmed.